                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

DASHAWN PERRY,                                   :
    Plaintiff,                                   :
                                                 :
       v.                                        :     No. 3:18-cv-1709 (KAD)
                                                 :
RICHARD FUREY, et al.                            :
     Defendants.                                 :     November 7, 2018

________________________________________________________________________

                               INITIAL REVIEW ORDER

       On October 15, 2018, the plaintiff, Dashawn Perry, an inmate currently confined

at the Osborn Correctional Institution (“Osborn”) in Somers, Connecticut, brought a civil

action pro se under 42 U.S.C. § 1983 against five state Department of Correction

(“DOC”) officials in their individual and official capacities: Health Services

Administrator Richard Furey, Dr. Gary Robert Freston, Dr. Wright, Correction Officer

Ayala, and Warden Gary Wright. (ECF 1). Although not explicitly stated, the plaintiff

appears to be suing the defendants for acting with deliberate indifference to his serious

medical needs, in violation of his Eighth Amendment protection against cruel and

unusual punishment. He requests damages and injunctive relief in the form of specialized

medical care. Id. at 6. On November 5, 2018, Magistrate Judge William I. Garfinkel

granted the plaintiff’s motion to proceed in forma pauperis. See Order No. 8.

       Standard of Review

       Under 28 U.S.C. § 1915A, the Court must review prisoner civil complaints and

dismiss any portion of the complaint that is frivolous or malicious, that fails to state a

claim upon which relief may be granted, or that seeks monetary relief from a defendant

who is immune from such relief. Although detailed allegations are not required, the
complaint must include sufficient facts to afford the defendants fair notice of the claims

and the grounds upon which they are based and to demonstrate a right to relief. Bell

Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007). Conclusory allegations are not

sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic, 550 U.S. at 570.

Nevertheless, it is well-established that “[p]ro se complaints ‘must be construed liberally

and interpreted to raise the strongest arguments that they suggest.’” Sykes v. Bank of

America, 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d

Cir. 2010) (discussing special rules of solicitude for pro se litigants).

        Allegations

        On January 6, 2018, the plaintiff sustained a very painful injury to his left ankle

while playing basketball during outside recreation at Osborn. Compl. ¶ 1. He

immediately went to the medical unit at Osborn seeking treatment. Id. at ¶¶ 1-2. There,

he was evaluated by nursing staff who refused to divulge their names to the plaintiff. Id.

at ¶ 2. The plaintiff requested medication to alleviate the pain he was experiencing along

with an x-ray, an appointment with a physician, and a bottom-bunk pass, but the nursing

staff denied his requests. Id. at ¶¶ 2-3.

        The plaintiff returned to his housing unit and wrote a request to Administrator

Furey, but Furey did not reply. Compl. ¶ 3. Several days later, the plaintiff saw Furey in

one of the hallways at Osborn, told him about his painful condition, and asked him about

his failure to respond to the request he had written to him. Id. Furey responded, “Too

bad, you should [not] have . . . come to prison,” and then walked away. Id.




                                               2
       The plaintiff continued to write requests to correction officers, counselors, and

medical personnel about his condition, but none of them responded. Compl. ¶ 4. After

waiting nearly a month for treatment, the plaintiff was called to the medical unit and

evaluated by Dr. Freston. Id. at ¶ 5. Freston “did nothing” for the plaintiff’s pain, but he

ordered an x-ray and consultation at the UConn Health Center. Id. Meanwhile, the

plaintiff was forced to climb up and down his bunk with the painful ankle injury. Id.

       While at the UConn Health Center, a physician provided the plaintiff with a

treatment plan, but Dr. Freston and Administrator Furey failed to ensure that the

treatment plan was followed by medical staff at Osborn. Compl. ¶ 6. The plaintiff wrote

another formal request to Furey on February 26, 2018. Id. at ¶ 7. Furey responded on

March 13, stating that the plaintiff had a medical appointment scheduled with Dr. Wright.

Id. However, Dr. Wright told the plaintiff that he had to submit a formal request before

any evaluation. Id. The plaintiff complied, but he never received an appointment with

Dr. Wright or even a reply to the formal request. Id. Several months later, Furey finally

responded to one of the plaintiff’s requests, stating that the plaintiff had an appointment

scheduled in one week to be evaluated by Dr. Wright. Id. at ¶ 8.

       On April 11, 2018, the plaintiff was called to the medical unit for an appointment

with Dr. Wright. Compl. ¶ 9. While he was waiting in the medical unit holding area,

another inmate asked the plaintiff if he could take his vital signs, but the plaintiff refused,

stating that he was there to see Dr. Wright and that his vital signs were confidential. Id.

The inmate insisted that he wanted to take the plaintiff’s vital signs, but the plaintiff

adamantly refused. Id. Correction Officer Ayala then interfered and told the plaintiff

that, if he did not let the inmate take his vital signs, he would write him a disciplinary




                                               3
report. Id. The plaintiff still refused, and Ayala then sent him back to his housing unit.

Id. The plaintiff was unable to see Dr. Wright. Id. at ¶ 10.

       The plaintiff filed a formal complaint to Warden Wright explaining that Ayala

had refused to allow him to see the medical doctor at Osborn, but Warden Wright did not

respond. Compl. ¶ 10. The plaintiff then followed up an administrative

remedy/grievance, which Warden Wright rejected on the ground that the plaintiff never

filed an inmate request form. Id. The plaintiff did, however, file a request for submitting

his grievance. Id. The plaintiff later spoke with Warden Wright as he toured his housing

unit. Id. Wright told him, “Nothing goes up the chain of command without [my]

approval.” Id. The plaintiff told Wright that he believed Wright was obstructing the

administrative remedy process, to which Wright replied, “Sue me, I don’t care.” Id.

       Discussion

       The plaintiff brings this §1983 action claiming that all defendants acted with

deliberate indifference to his serious medical needs. Deliberate indifference to a

prisoner’s serious medical needs constitutes cruel and unusual punishment under the

Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976)). To prevail on a claim

for deliberate indifference to a serious medical need, the plaintiff must show both that his

need was serious and that defendants acted with a sufficiently culpable state of mind. See

Smith v. Carpenter, 316 F.3d 178, 184 (2d Cir. 2003) (citing Estelle, 429 U.S. at 105).

       Construing the allegations and the inferences that could be drawn therefrom,

liberally, the plaintiff has stated a plausible Eighth Amendment claim against the

defendants for refusing medical treatment, delaying medical treatment, and/or interfering

with his ability to obtain medical treatment for his allegedly painful injury. Thus, the




                                             4
Eighth Amendment claim may proceed against the defendants in their individual

capacities for damages and in their official capacities for injunctive relief.1

                                                 ORDER

         (1) The Eighth Amendment claim for deliberate indifference to medical needs

may proceed against the defendants in their individual capacities for damages and in their

official capacities for injunctive relief.

         (2) The Clerk shall prepare a summons form and send an official capacity service

packet, including the complaint, to the United States Marshal Service. The U.S. Marshal

is directed to effect service of the complaint on the defendants in their official capacities

at the Office of the Attorney General, 55 Elm Street, Hartford, CT 06141, within twenty-

one (21) days from the date of this order and to file a return of service within thirty (30)

days from the date of this order.

         (3) The Clerk shall verify the current work addresses for Furey, Freston, Ayala,

Dr. Wright, and Warden Wright with the DOC Office of Legal Affairs, mail a waiver of

service of process request packet containing the complaint [Doc.#1] to those defendants

at the confirmed addresses within twenty-one (21) days of this Order, and report to the

Court on the status of the waiver requests on the thirty-fifth (35) day after mailing. If

any defendant fails to return the waiver request, the Clerk shall make arrangements for

in-person service by the U.S. Marshals Service on him, and he shall be required to pay

the costs of such service in accordance with Federal Rule of Civil Procedure 4(d).

         (4) The defendants shall file their response to the complaint, either an answer or




1
 The plaintiff may not sue state officials in their official capacities for damages. 28 U.S.C. § 1915A(b)(2);
Kentucky v. Graham, 473 U.S. 159 (1985).


                                                      5
motion to dismiss, within sixty (60) days from the date the notice of lawsuit and waiver

of service of summons forms are mailed to them. If they choose to file an answer, they

shall admit or deny the allegations and respond to the cognizable claim recited above.

They may also include any and all additional defenses permitted by the Federal Rules.

       (5) Discovery, pursuant to Fed. R. Civ. P. 26-37, shall be completed within six

months (180 days) from the date of this order. Discovery requests need not be filed with

the court.

       (6) All motions for summary judgment shall be filed within seven months (210

days) from the date of this order.

       (7) Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no

response is filed, or the response is not timely, the dispositive motion can be granted

absent objection.

       (8) If the plaintiff changes his address at any time during the litigation of this

case, Local Court Rule 83.1(c)2 provides that the plaintiff MUST notify the court.

Failure to do so can result in the dismissal of the case. The plaintiff must give notice of a

new address even if he is incarcerated. The plaintiff should write “PLEASE NOTE MY

NEW ADDRESS” on the notice. It is not enough to just put the new address on a letter

without indicating that it is a new address.

       It is so ordered.

       Dated at Bridgeport, Connecticut this 7th day of November 2018.


                                                          _____/s/____________________
                                                             Kari A. Dooley
                                                             United States District Judge



                                               6
7
